IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HERMAN CHAMBERS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-702

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed January 23, 2015.

Petition for Writ of Certiorari.

Herman Chambers, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Beverly Brewster, Assistant
General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.